Citation Nr: 0203853	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-24169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 25, 1977 VA rating action which awarded a 
noncompensable evaluation for tinnitus.

[The issue of entitlement to an earlier effective date for 
the grant of service connection for post-traumatic stress 
disorder will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

In October 1999, the veteran filed a claim alleging clear and 
unmistakable error in the August 25, 1977 rating action which 
assigned a noncompensable evaluation to the service-connected 
tinnitus.  In November 1999, the RO denied this claim.  The 
veteran timely disagreed with this decision in November 1999; 
he was issued a statement of the case that same month.  In 
December 1999, the veteran filed a timely substantive appeal 
as to the CUE issue.  

In a July 2001 statement, the veteran appeared the raise the 
issue of entitlement to service connection for a left foot 
disability, claimed as secondary to his service-connected 
left ankle disability.  The Board is without jurisdiction to 
adjudicate this newly-raised issue, and it is referred to the 
RO for appropriate action.

A review of the record indicates that the veteran has 
retained an attorney whose representation has been limited to 
the issue of entitlement to an effective date earlier than 
June 6, 1994 for an award of service connection for PTSD.  
The veteran is unrepresented as to this CUE claim.  For this 
reason, separate decisions are being issued by the Board as 
to the two issues which are currently before it.


FINDING OF FACT

The veteran has failed to allege an undebatable error of 
either fact or law in the August 1977 rating action which 
assigned a noncompensable disability rating for the veteran's 
service-connected tinnitus.



CONCLUSION OF LAW

Clear and unmistakable error in the August 25, 1977 RO rating 
decision has not been demonstrated.  38 C.F.R. §§ 3.104(a), 
3.105 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that the RO committed CUE when it 
assigned a noncompensable evaluation to his service-connected 
tinnitus in August 1977.  He claimed that he never received 
notice of this decision in 1977.

In the interest of clarity, the factual background will 
initially be addressed.  The relevant VA regulations will 
then be briefly reviewed.  Finally, the Board will analyze 
the issue and render a decision.

Factual background

In an August 25, 1977 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus and assigned a noncompensable evaluation.  The 
evidence which was in the record at the time that the RO made 
this decision included the report of VA examination dated 
August 8, 1977 during which tinnitus was diagnosed.  
According to the RO, a noncompensable evaluation was assigned 
because the persistence of this condition had not been 
established.  The veteran was notified of that decision by a 
letter from the RO dated August 26, 1977.
The letter included as an enclosure a VA Form 21-4138, 
Statement in Support of Claim, which the RO instructed the 
veteran to complete and return.  In February1978, the veteran 
returned the VA Form 21-4138 to the RO.  Tinnitus was not 
mentioned by the veteran. 

A compensable disability rating was eventually granted for 
tinnitus, effective from March 21, 1990.

Relevant law and regulations

CUE

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, the determination will become final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.201, 20.302, 20.1103 (2001).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined what constitutes a valid claim of CUE.  
"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Any claim of CUE must be pled with specificity.  Mindenhall 
v. Brown, 7 Vet. App. 271 (1994); Fugo, supra.  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).

The Court has further held that, when considering a claim for 
CUE, the determination must be made based on the record and 
the law in existence at the time of the prior RO decision.  
See Russell v. Principi, 3 Vet. App. 310, 314 (1992).

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 
4.1 (2001).

According to 38 C.F.R. Part 4, Diagnostic Code 6260 (1977), a 
10 percent disability evaluation was warranted for tinnitus, 
when it was a persistent symptom of head injury, concussion 
or acoustic trauma.  A noncompensable disability rating was 
warranted when such symptoms were not present.  See also 
38 C.F.R. § 4.31.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  In concluding 
that the VCAA is not applicable to allegations of CUE , the 
Court majority opinion explained that even though the VCAA is 
a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.


Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this case, the veteran has been 
given appropriate notice and has been accorded ample 
opportunity to present evidence and argument on this matter.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  In 
this case, the veteran was provided a statement of the case 
in November 1999, which informed him of the evidence needed 
to substantiate his claim and of the laws and regulations 
relied upon in denying the claim.  He was also informed of 
his due process rights.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which needs to be 
undertaken to comply with the provisions of the VCAA, 
particularly in light of Livesay.

Discussion

The veteran has alleged that the RO committed error when it 
failed to award a compensable evaluation in the August 25, 
1977 rating action.  

The veteran has argued that the August 1977 decision should 
not be considered to be "final" because he claims not to 
have received notice of the RO's denial of a compensable 
disability rating for tinnitus.  

In this case, the presumption of administrative regularity 
has not been rebutted.  "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their duties."  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case. The Court specifically held that a statement 
such as the one of this veteran, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  

In addition, there is other pertinent evidence concerning 
this point.  A review of the record indicates that the August 
26, 1977 notice of the RO's rating action was sent to the 
veteran's address then of record.  The notice was not 
returned as undeliverable.  In addition, that letter included 
as an attachment a VA Form 21-4138, Statement in Support of 
Claim.  The veteran completed and returned this form to the 
RO in February 1978.  Clearly, he could not have returned 
this form if he had not received the letter.  The record thus 
indicates that the veteran actually received notice of the 
assignment of a noncompensable disability rating for tinnitus 
in August 1977. 

Moreover, the veteran's argument that he did not receive 
notice of the 1977 rating action is not a valid claim of CUE.  
Even if there had been a failure of the RO to provide such 
notice, such failure would not constitute CUE.  The failure 
to provide notice of a rating action cannot be argued to be 
outcome determinative.  See Bustos v. West, 179 F.3d 1378 
(1999).  

The veteran is also in essence contending that the evidence 
of record demonstrates that his tinnitus was of the same 
severity in 1977 as at present and that a 10 percent 
evaluation should have been awarded in 1977, since a 10 
percent rating is currently in effect.  See the veteran's 
statement dated October 19, 1999.  However, CUE must be 
determined based on the evidence of record in 1977, not in 
light of subsequent evidence demonstrating persistent 
tinnitus.  See 38 C.F.R. § 3.104(a) (2001).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the 
prior...decision."  See Russell, 3 Vet. App. at 314.  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the rating board's actions in 1977 in 
determining whether CUE existed.  

In essence, the veteran is merely expressing his disagreement 
with how the facts of the case were weighed by the RO in 
1977.  Such a claim, however, is not a valid allegation of a 
misapplication of law or the failure to apply an applicable 
regulation by the RO.  The veteran has not alleged a specific 
error of fact or law in the 1977 RO rating decision. 
Therefore, the veteran has not presented a valid claim of 
CUE.  See Fugo, Crippen and Russell, supra.

Finally, in the veteran's substantive appeal, VA Form 9, 
dated December 1, 1999, he contended that he was "treated 
with contempt" by VA personnel at the time of his August 1977 
VA audiological examination.  This does not amount to a valid 
claim of CUE in the rating decision.  Cf. Fugo, 6 Vet. App. 
at 44 [broad-brush allegations of failure to follow the 
regulations or failure to give due process or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious]; 
see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994) 
[an attack on improper procedure, such as an alleged failure 
on the part of the RO to assist the veteran in the 
development of his claim, cannot be the basis of CUE].

In summary, it is not undebatable that the RO committed CUE 
in the August 25, 1977 rating action which assigned a 
noncompensable evaluation to the service-connected tinnitus.  
The appeal is therefore denied.





CONTINUED ON NEXT PAGE


ORDER

The claim of clear and unmistakable error in the August 25, 
1977 rating action is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

